                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                                     1:18-cv-141-FDW

HAROLD DEAN DEESE, JR.,              )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                                       ORDER
KODY HUGHES, et al.,                 )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on its October 18, 2019 Order, (Doc. No. 26),

requiring Plaintiff to show cause why this action should not be dismissed for lack of prosecution.

       Pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 while in the custody of the

North Carolina Department of Public Safety at the Mountain View Correctional Institution. (Doc.

No. 1). He was subsequently transferred to the Alexander Correctional Institution and he updated

his address with the Court. (Doc. No. 14). The Complaint passed initial review against Defendants

Hicks, Hughes, and Vance and, after Defendants filed an Answer, the Court entered a pretrial

scheduling order. (Doc. Nos. 7, 22, 23). On August 7, 2019, Defendants filed a Motion seeking an

extension of the dispositive motion deadline and for a status update from Plaintiff, who was

released from custody on June 9, 2019 and has absconded from supervised probation.1 (Doc. No.

24). On October 18, 2019, the Court issued an Order requiring Plaintiff to show cause why this

action should not be dismissed for lack of prosecution. (Doc. No. 26). The Court cautioned Plaintiff

that failure to comply with the Order would result in dismissal of this action without prejudice.



       1
           NCDPS’s website is https://webapps.doc.state.nc.us/opi/offendersearch.do?method=view. See Fed. R. Ev.
201.
                                                       1
(Doc. No. 26 at 2).

       Plaintiffs have a general duty to prosecute their cases. In this regard, a pro se plaintiff must

keep the Court apprised of his current address. See Carey v. King, 856 F.2d 1439, 1441 (9th Cir.

1988) (“A party, not the district court, bears the burden of keeping the court apprised of any

changes in his mailing address.”). Where a pro se plaintiff has failed to notify the Court of his

change of address, the action is subject to dismissal without prejudice for failure to prosecute.

Accord Walker v. Moak, 2008 WL 4722386 (E.D. La. Oct. 22, 2008) (dismissing without

prejudice a § 1983 action for failure to prosecute under Rule 41(b) of the Federal Rules of Civil

Procedure where the plaintiff did not notify the court of his new address upon his release from

jail). Litigants are also obligated to comply with Court orders. See generally Fed. R. Civ. P. 41(b)

(district court may dismiss an action “[f]or failure of the plaintiff to prosecute.”). Before

dismissing a case for failure to prosecute, a district court should weigh: “(1) the plaintiff’s degree

of personal responsibility; (2) the amount of prejudice caused the defendant; (3) the presence of a

drawn out history of deliberately proceeding in a dilatory fashion; and (4) the effectiveness of

sanctions less drastic than dismissal.” Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019)

(quoting Hillig v. Comm’r of Internal Revenue, 916 F.2d 171, 174 (4th Cir. 1990)).

       Plaintiff has failed to keep the Court apprised of his current address, is currently in

“Absconder” status with NCPDS, and has failed to comply with the Court’s October 18 Order. It

appears that Plaintiff has abandoned this action. This action will be dismissed without prejudice

for lack of prosecution and for failing to comply with a Court Order.

       IT IS, THEREFORE, ORDERED that:

       (1) This action is dismissed without prejudice for lack of prosecution and for Plaintiff’s

           failure to comply with this Court’s October 18, 2019 Order.

                                                  2
                      (2) The Clerk of this Court is directed to terminate this action.


Signed: November 14, 2019




                                                                3
